Citation Nr: 1242565	
Decision Date: 12/13/12    Archive Date: 12/20/12

DOCKET NO.  09-31 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for bronchiectasis.

2.  Entitlement to service connection for sarcoidosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel





INTRODUCTION

The Veteran served on active military duty from July 1967, to February 1970.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision by the Denver, Colorado Regional Office (RO) of the Department of Veterans Affairs (VA).

Although the Veteran initially requested a hearing before the Board, in a July 2012 submission, he and his representative requested that the hearing be cancelled and that his case decided on the evidence of record. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, remand is necessary to ensure that there is a complete record upon which to decide the Appellant's claims.  Specifically, a remand is required 1) to attempt to obtain the Veteran's private treatment records from the early 1970s and 2) to obtain a VA examination.

The Veteran is seeking entitlement to service connection for bronchiectasis and sarcoidosis, conditions which both involve the respiratory system.  In the interest of economy and the fact that these conditions will need to be evaluated by the same examiner, a common discussion of both issues will be presented.

First, remand is required to attempt to obtain the Veteran's private treatment records from the early 1970s.  VA's duty to assist includes making reasonable efforts to obtain relevant private medical records.  38 C.F.R. § 3.159(c)(1).  Such reasonable efforts generally include an initial request and, if the records are not received, at least one follow-up request, unless a response indicates that the records sought do not exist or that a follow-up request for the records would be futile.  38 C.F.R. § 3.159(c)(1).  If, however, VA receives information showing that subsequent requests to this or another custodian could result in obtaining the records sought, then reasonable efforts will include an initial request and, if the records are not received, at least one follow-up request to the new source or an additional request to the original source.  38 C.F.R. § 3.159(c)(1). 

Here, the Veteran on numerous occasions has provided that he was diagnosed with sarcoidosis via a biopsy performed at Akron City Hospital in either 1974 or 1975.  His VA treatment records reflect this assertion as well and show that he has been provided with a provisional diagnosis of sarcoidosis in order to monitor his condition.  Although the RO sent the Veteran general requests for medical records related to his claims, no specific attempts to obtain the records from Akron City Hospital appear to have been made and, thus, these records are not part of the claims file.  As these records could potentially contain information relevant to the inquiry of the Veteran's service connection for either of his respiratory conditions, an attempt must be made to obtain them.

Second, remand is required to afford the Veteran an appropriate VA examination for his respiratory conditions.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of a diagnosed disability or symptoms of disability, (2) establishes that the veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006) (noting that the third element establishes a low threshold and requires only that the evidence 'indicates' that there 'may' be a nexus between the current disability or symptoms and active service, including equivocal or non-specific medical evidence or credible lay evidence of continuity of symptomatology).  In order to establish service connection for the claimed disorder, there must be (1) medical evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability. See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  In addition, service connection may also be granted on the basis of a post-service initial diagnosis of a disease, where a physician relates the current condition to the period of service. See 38 C.F.R. § 3.303(d) (2012).

Here, the Veteran's service treatment records (STRs) show, on a Health Records Replacement examination, dated December 8, 1969, that he checked yes for pain or pressure in chest.  Further, in VA treatment records, the Veteran has indicated that he was exposed to "gas chambers" during service and, in his October 2008 Notice of Disagreement, he has indicated that his respiratory conditions began during active service.  As there are lay statements and evidence of complaints of pain or pressure in the chest during service, the Board finds that there is evidence of an in-service incurrence or aggravation of a disease or injury.  Further, the Veteran's VA treatment records show that he has been diagnosed with bronchiectasis.  He has also been diagnosed with sarcoidosis based upon his subjective history and this condition has never been officially ruled out by treating physicians.  As such, the Board also finds that there is also evidence of a current disability.  Thus, the inquiry turns upon the question of nexus.

The Veteran's VA treatment records show that treating physicians have not definitively determined the issue of etiology of either of the Veteran's conditions and have not ruled out their possible connection to military service.  The Veteran has not been afforded a VA examination for either his bronchiectasis or sarcoidosis.  Because there is a possibility that these conditions could be related to the experiences reported by the Veteran and the complaints documented in his service treatment records, as well as in light of the low threshold for nexus evidence as seen in McLendon, the Board finds that the Veteran should be afforded an appropriate VA examination in order to ascertain the possible etiology of these conditions to his military service. 

Additionally, as this case must be remanded for the foregoing reason, any recent VA treatment records should also be obtained. The Board observes that the Veteran has received VA treatment for his bronchiectasis and sarcoidosis and records of his VA care, dated since January 2011, have not been associated with the claims file.  Under the law, VA must obtain these records.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2012); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate VA Medical Center and obtain current VA records since June 2009.  If any requested records are not available, or the search for any such records otherwise yields negative results, that fact must clearly be documented in the claims file.

2. Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any medical records relevant to his claim, including those from the Akron City Hospital where he was originally diagnosed with sarcoidosis in 1974 or 1975.  Subsequently, and after securing the proper authorizations where necessary, the AMC must make arrangements to obtain all the records of treatment or examination from all the sources which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file by the AMC. If, after making reasonable efforts to obtain named records the AMC is unable to secure same, the AMC must notify the Veteran and his representative and (a) identify the specific records the AMC is unable to obtain; (b) briefly explain the efforts that the AMC made to obtain those records; and (c) describe any further action to be taken by the AMC with respect to the claim.  The Veteran must then be given an opportunity to respond.

3. After any additional records are associated with the claims file, provide the Veteran with an appropriate in-person examination to determine the current severity of his bronchiectasis and sarcoidosis. The entire claims file (i.e., both the paper claims file and any electronic medical records) should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  If the examiner does not have access to electronic medical records, any such relevant treatment records must be printed and associated with the paper claims file so they can be available to the examiner for review.  Any indicated tests and studies must be accomplished and all clinical findings must be reported in detail and correlated to a specific diagnosis.  

The examiner must provide an opinion, in light of the evidence in the claims file, as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's bronchiectasis and/or sarcoidosis was related to military service.  An explanation for all opinions expressed must be provided.  If an opinion cannot be provided without resort to speculation, it must be noted in the examination report, and an explanation provided for that conclusion. 

4. Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim. 38 C.F.R. §§ 3.158, 3.655 (2012).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address. It must also be indicated whether any notice that was sent was returned as undeliverable.

5. Review the examination report to ensure that it is in complete compliance with the directives of this remand. If the report is deficient in any manner, the AMC must implement corrective procedures. Stegall v. West, 11 Vet. App. 268, 271 (1998).

6. After completing the above action, and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated. If the claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative. After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


